Citation Nr: 0210354	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-05 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for asthma, to include as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1987 to February 
1993, with a period of service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 and May 1999 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which denied the veteran's claim of 
entitlement to service connection for asthma. 

The only issue in appellate status before the Board at this 
time is the question of entitlement to service connection for 
asthma.  The Board also notes that the veteran, in her notice 
of disagreement and subsequent documents, appears to be 
expressing disagreement with her 10 percent evaluation for 
paresthesia of the right hand, and possibly appears to be 
attempting to initiate claims for other disabilities.  As 
such, the RO should review those statements and take 
appropriate action.


FINDINGS OF FACT

1.  As the veteran has been diagnosed as having asthma, the 
evidence does not support her allegation that her asthma 
constitutes a chronic disability resulting from an 
undiagnosed illness.  

2.  The veteran's asthma was not incurred in or aggravated by 
service.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service, nor is 
that condition due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and her representative 
were provided with a copy of the appealed May 1999 rating 
action, and were provided a Statement of the Case dated 
October 1999, and a Supplemental Statement of the Case dated 
March 2000.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran 
and there is no indication that there is any existing, 
potentially relevant evidence to obtain.  As such, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The 
veteran has been afforded several examinations during the 
course of this claim, dated March 1997, September 1997, and 
December 1997.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background

The veteran's service medical records are completely negative 
for any complaints of, or treatment for, asthma.  Records 
dated August 1990 indicate that the veteran complained of 
shortness of breath in conjunction with multiple ant bites, 
which was found to be an allergic reaction to ant bites.  The 
veteran received treatment for upper respiratory infections 
several times while in service.  She was treated once for 
sinusitis that resolved.  The veteran also received treatment 
several times while on active duty for costochondritis, which 
symptomatology included shortness of breath.  There are no 
other service medical records that indicate the veteran 
suffered from any other breathing problem of any kind.

Many of the treatment records the veteran has submitted, 
including her most recent submissions, concern disabilities 
other than her asthma.

Private outpatient treatment records from October 1995 show 
that the veteran was treated during that time for bronchitis.  
Those records contain no mention of the veteran having 
asthma.

The veteran was seen for private outpatient treatment in 
April 1996 with complaints of being unable to get enough air.  
The veteran was diagnosed at that time with a mild 
exacerbation of her asthma that resolved.

VA outpatient treatment records dated December 1996 through 
April 1997 show that the veteran underwent treatment for 
several problems during that time, to include her asthma.  
The report of pulmonary function testing dated February 1997 
indicated that the FVC was borderline reduced, and that the 
FEV1/FVC was normal.  The veteran exhaled for 5-6 seconds, 
and the flow volume loop was normal.  The interpretation was 
of a normal spirometry, although a borderline low FVC.  The 
doctor suggested lung volumes and diffusing capacity to 
better define pulmonary mechanics in view of a borderline 
FVC.

The veteran received a VA examination in March 1997.  The 
results of that examination indicate, in relevant part, that 
the veteran reported that she was diagnosed with asthma upon 
physical examination when wheezing was heard in November 
1994, and that currently she was using an inhaler as needed.  
The veteran reported that she had previously had two asthma 
attacks that caused her to go to the hospital, and that other 
than that, she has had some minor episodes of shortness of 
breath which are controlled with her inhaler.  She had no 
cyanosis of clubbing.  She denies any cough.  There was no 
dyspnea on exertion, and no shortness of breath at resting.  
The examiner diagnosed the veteran with history of asthma 
since 1994 with two episodes of asthmatic attacks which are 
not frequent with residual occasional difficulty breathing, 
and shortness of breath, which is controlled by inhaler.

The veteran was given a VA examination in September 1997.  
During that examination, the veteran reported such symptoms 
as chronic diarrhea, vomiting, and clammy sweats during which 
she passed out.  The veteran stated that she developed asthma 
and was diagnosed in November 1994.  However, the veteran 
also stated that she had this problem while she was in Saudi 
Arabia, and continues to have this problem up to the present 
time.  She noted that she had to go to the hospital twice in 
the past for asthma. The examiner noted that the veteran's 
prior pulmonary function test indicated borderline spirometry 
with borderline respiratory distress.  The examiner noted 
that the veteran received no injury in the military, before, 
or after.  The examiner diagnosed the veteran with no active 
pulmonary disease, no cholilithiais or intraphepatic ductal 
dilation, and no focal thyroid mass.

The veteran underwent further pulmonary function testing in 
September 1997.  No opinion was offered with those tests to 
indicate the significance of their findings, or to relate 
those findings to the veteran's service.

The veteran received a further VA examination in December 
1997.  The results of that examination indicate, in relevant 
part, that the examiner noted that, after reviewing the 
claims file and the active duty medical records, he found 
that there was no indication that the veteran ever had 
symptoms of findings consistent with asthma in the active 
duty medical records.  He noted that the veteran had one 
episode of sinusitis in March 1990, which was treated with 
normal resolution.  He noted that, during active duty, the 
veteran had multiple examinations of the lungs for a variety 
of reasons, however, none of these examinations ever 
indicated that wheezing was heard.

The examiner noted that the veteran reported onset of 
symptoms of asthma in 1994, and that she had continued to 
have these symptoms until the present time.  The veteran 
reported that at present, an attack was provoked by exposure 
to strong smells and cigarette smoke.  She reported being 
treated recently with inhaled Azmacort and albuterol with 
reasonably good control of her symptoms.  The examiner noted 
that pulmonary function testing did not reveal obstructive 
disease.  The veteran did have a borderline response to 
methacholine challenge, which is consistent with her clinical 
diagnosis of asthma.  Specifically by the veteran's account, 
when she was on active duty, she had no problems with dyspnea 
on exertion.  She was physically very active and able to run 
for five miles without any dyspnea.  She noted that she was 
in many different parts of the Gulf, and that once there was 
a possible chemical attack that was later considered a false 
alarm.  She denied any symptoms of asthma while on active 
duty and for the succeeding two years after leaving active 
duty.

The examiner found the veteran to be well developed and well 
nourished, in no acute distress.  Her nasal passages were not 
encrusted.  Her throat was clear, and tonsils were present 
and moderately enlarged.  The pharynx was somewhat crowded.  
The veteran's chest was clear to auscultation.  The examiner 
noted that pulmonary function studies dated February 1997 
were consistent with a minimal degree of restrictive 
impairment, and no evidence of obstructive airway disease.  
The examiner diagnosed the veteran with bronchial asthma.  
The examiner noted that the veteran's history was very 
consistent with this diagnosis, and that the diagnosis was 
strongly supported by her response to methacholine and to 
bronchodilators and inhaled corticosteroids.  Upon careful 
questioning, the examiner indicated that it is clear that the 
veteran's symptoms did not begin until at least two years 
after discharge and more like three years after leaving the 
Gulf theater.  For this reason, the examiner indicated that 
it was not likely that sensitization resulting in asthma 
occurred as a consequence of being in the Gulf theater.  The 
examiner indicated that, more than likely, the veteran had de 
novo asthma of an adult onset type that cannot be related 
directly to exposures while on active military service.

A statement received from the veteran in June 1999 indicates 
that she felt that most of her asthma attacks were caused by 
stress and anxiety.  She noted that before she went to the 
Persian Gulf, she was never diagnosed with any type of 
breathing disorder, and that her level of stress was low.  
She indicated that after she returned from the war, she had a 
period of post traumatic stress which seemed to cause asthma 
attacks.  She also noted that she suffered from stomach 
problems, and she felt the stress from this illness brought 
on several other asthma attacks.  She indicated that at the 
time of the asthma attacks she felt as if her throat was 
closed off and she could not get enough air.  She indicated 
that she had been using bronchodilators for about three 
years, and had been treated at the hospital about five times 
since 1992.

The veteran, in her substantive appeal received December 
1999, indicated that she had been diagnosed with asthma in 
November of 1991, one and a half years after she left the 
Persian Gulf.  She reiterated her previous statement that she 
felt the stress of being in the Gulf caused her asthma 
attacks.

The veteran also submitted part of an undated copy of an 
article from an unknown source which discusses some of the 
symptoms complained of by Persian Gulf veterans.  The article 
further indicated that those deployed to the Persian Gulf 
reported a significantly higher prevalence of medical and 
psychiatric conditions than other veterans, to include 
asthma. 


Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
Supp. 2001); 38 C.F.R. § 3.317(a)(1) (2001); 66 Fed Reg. 
56,614 (Nov. 9, 2001) (interim final rule amending 38 C.F.R. 
§ 3.317 to extend the presumptive period). 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest. 38 C.F.R. § 
3.317(a)(3).  Signs and symptoms which may be manifestations 
of undiagnosed illness include signs or symptoms involving 
fatigue, respiratory system, and abnormal weight loss.  38 
C.F.R. § 3.317(b)(8).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The record shows that the veteran served in the Persian Gulf 
War and is a "Persian Gulf veteran" as that term is defined 
by law for purposes of entitlement to compensation benefits 
for disability due to undiagnosed illness.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).  

Regarding the issue on appeal, the Board notes that the 
veteran has a clear diagnosis of asthma, a known clinical 
diagnosis listed in the rating schedule.  See 38 C.F.R.   § 
4.97, Diagnostic Code 6602 (2001).  As the veteran's 
complaints can be attributed to asthma, service connection as 
due to an undiagnosed illness is not warranted.  38 C.F.R. § 
3.317(a)(1)(ii).

Therefore, consideration can only be given to whether the 
veteran is entitled to service connection for asthma as 
directly related to service.  As such, the veteran must have 
evidence of a current disability, evidence of a disease or 
injury in service, and a link, established by medical 
evidence, connecting the veteran's current disability and 
disease or injury in service.  The Board does not dispute 
that the veteran currently suffers from the disability of 
asthma, however, there is no competent evidence of record to 
indicate that the veteran suffered from any disease or injury 
in service that can be linked to her current asthma 
disability.  While the veteran is competent to provide 
information regarding the symptoms she currently experiences 
and has experienced since service, there is no indication 
that she is competent to comment upon etiology or time of 
onset.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The competent 
medical evidence of record includes the December 1997 opinion 
of the VA physician who indicated that it was not likely that 
sensitization resulting in asthma occurred as a consequence 
of the veteran's being in the Gulf theater.  The examiner 
indicated that, more than likely, the veteran had de novo 
asthma of an adult onset type that cannot be related directly 
to exposures while on active military service.  This opinion, 
combined with the evidence of record which tends to show that 
the veteran was not diagnosed with asthma until November 
1994, and that she did not suffer from a disease or injury in 
service which led to her asthma, indicates that the veteran's 
asthma was not incurred in service, and therefore service 
connection is not warranted.

The Board recognizes the statement of the veteran in her 
substantive appeal received December 1999, which indicated 
that she had been diagnosed with asthma in November of 1991, 
however, this statement is not consistent with the rest of 
the evidence of record, to include the veteran's own prior 
statements, which indicate that she was not diagnosed with 
asthma until November 1994.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for asthma, to include as 
due to an undiagnosed illness, is denied.




		
	M. E. Larkin
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

